Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 1 of 26




                  EXHIBIT J
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 2 of 26
   ROS21245 9MP                                                            S.L.C.




                              S. ll
   117TH CONGRESS
      1ST SESSION


   To suspend certain United States assistance for the Government of Honduras
       until corruption, impunity, and human rights violations are no longer
       systemic, and the perpetrators of these crimes are being brought to
       justice.




         IN THE SENATE OF THE UNITED STATES
                              llllllllll
   Mr. MERKLEY (for himself, Mr. LEAHY, Mr. DURBIN, Mr. MARKEY, Mr.
       SANDERS, Ms. WARREN, Mr. WHITEHOUSE, and Mr. VAN HOLLEN) in-
       troduced the following bill; which was read twice and referred to the Com-
       mittee on llllllllll




                               A BILL
   To suspend certain United States assistance for the Govern-
      ment of Honduras until corruption, impunity, and human
      rights violations are no longer systemic, and the per-
      petrators of these crimes are being brought to justice.

    1         Be it enacted by the Senate and House of Representa-
    2 tives of the United States of America in Congress assembled,
    3   SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

    4         (a) SHORT TITLE.—This Act may be cited as the
    5 ‘‘Honduras Human Rights and Anti-Corruption Act of
    6 2021’’.
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 3 of 26
   ROS21245 9MP                                                                S.L.C.

                                           2
    1           (b) TABLE    OF   CONTENTS.—The table of contents for
    2 this Act is as follows:
        Sec.   1.
                Short title; table of contents.
        Sec.   2.
                Police or military of the Republic of Honduras defined.
        Sec.   3.
                Findings.
        Sec.   4.
                Sense of Congress.
        Sec.   5.
                Office of the United Nations High Commissioner for Human Rights.
        Sec.   6.
                Imposition of sanctions with respect to the President of Honduras.
        Sec.   7.
                Prohibition on commercial export of covered defense articles and serv-
                          ices and covered munitions items to the Honduran police or
                          military.
        Sec. 8. Suspension and restrictions of security assistance extended to the Re-
                          public of Honduras unless certain conditions are met.
        Sec. 9. Sunset.

    3   SEC. 2. POLICE OR MILITARY OF THE REPUBLIC OF HON-

    4                    DURAS DEFINED.

    5           In this Act, the term ‘‘police or military of the Repub-
    6 lic of Honduras’’ means—
    7                (1) the Honduran National Police;
    8                (2) the Honduran Armed Forces;
    9                (3) the Military Police of Public Order of the
   10           Republic of Honduras; or
   11                (4) para-police or paramilitary elements, acting
   12           under color of law or having received financing,
   13           training, orders, intelligence, weapons, or other
   14           forms of material assistance from the forces identi-
   15           fied in paragraphs (1) through (3).
   16   SEC. 3. FINDINGS.

   17           Congress makes the following findings:
   18                (1) Since the 2009 military coup, the Republic
   19           of Honduras remains plagued by systemic corruption
   20           and human rights violations, exemplified by—
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 4 of 26
   ROS21245 9MP                                                 S.L.C.

                                   3
    1                  (A) widespread collusion among govern-
    2             ment officials, state and private security forces,
    3             organized crime, and members of the private
    4             sector, including in the knowledge and perpetra-
    5             tion of physical and legal threats, assassina-
    6             tions, forced disappearances, and other abuses
    7             against human rights and environmental de-
    8             fenders, members of the political opposition,
    9             journalists, and others;
   10                  (B) the excessive use of force by members
   11             of the police or military of the Republic of Hon-
   12             duras, particularly in the context of civil society
   13             protests;
   14                  (C) the failure of the Government of Hon-
   15             duras to protect the rights, interests, and phys-
   16             ical security of indigenous peoples in land and
   17             natural resources disputes, in contravention of
   18             its obligations under the Honduran constitution
   19             and under international treaties to which it is
   20             a state party; and
   21                  (D) the failure of the Government of Hon-
   22             duras to enforce the Honduran Labor Code in
   23             violation of its obligations under International
   24             Labor Organization Conventions, which the
   25             Government of Honduras has ratified, guaran-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 5 of 26
   ROS21245 9MP                                              S.L.C.

                                   4
    1             teeing freedom of association, the right to col-
    2             lective bargaining, and other fundamental labor
    3             protections.
    4             (2) There is substantial evidence that President
    5       of Honduras Juan Orlando Hernández has engaged
    6       in a pattern of criminal activity and use of the state
    7       apparatus to protect and facilitate drug trafficking,
    8       as exemplified by three high-profile corruption and
    9       drug trafficking cases that were tried or are being
   10       prosecuted in the United States District Court for
   11       the Southern District of New York, in which the
   12       President of Honduras was named as a co-con-
   13       spirator, including the following:
   14                  (A) The October 2019 conviction of the
   15             President of Honduras’s brother Juan Antonio
   16             Hernández, in which Federal prosecutors and
   17             multiple witnesses testified that the President
   18             of Honduras received $1,500,000 in drug pro-
   19             ceeds that were funneled toward his successful
   20             2013 presidential campaign, and that organized
   21             crime had infiltrated the Honduran National
   22             Police and National Party.
   23                  (B)   The   March    2020   indictment   of
   24             Geovanny Daniel Fuentes, a drug trafficker, in
   25             which Federal prosecutors alleged that the
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 6 of 26
   ROS21245 9MP                                                S.L.C.

                                   5
    1             President of Honduras accepted $25,000 in
    2             bribes in exchange for protecting the defendant
    3             from law enforcement intervention against his
    4             cocaine trafficking activities and facilitated the
    5             use of Honduran military personnel as security
    6             for the defendant’s drug trafficking operations.
    7             On February 5, 2021, Federal prosecutors filed
    8             a court document stating that the President of
    9             Honduras was under investigation in connection
   10             with the case.
   11                 (C) The April 2020 indictment of former
   12             National Director of Police Juan Carlos ‘‘El
   13             Tigre’’ Bonilla, in which Federal prosecutors al-
   14             leged that the President of Honduras accepted
   15             bribes from drug traffickers, facilitated multi-
   16             ton shipments of cocaine bound for the United
   17             States, and entrusted the defendant with spe-
   18             cial assignments, including murder.
   19             (3) The President of Honduras has also dem-
   20       onstrated a track record of contempt for the rule of
   21       law, exhibited by—
   22                 (A) his support for the 2009 military coup,
   23             repudiated as unlawful by the United Nations,
   24             the Organization of American States, the Euro-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 7 of 26
   ROS21245 9MP                                              S.L.C.

                                   6
    1             pean Union, and numerous foreign govern-
    2             ments, while a member of Congress;
    3                 (B) his support for a 2012 congressional
    4             measure, widely viewed as illegal, to replace
    5             four Supreme Court justices while the leader of
    6             Congress; and
    7                 (C) his 2017 candidacy for a second presi-
    8             dential term, in violation of the Honduran con-
    9             stitution’s longstanding prohibition on presi-
   10             dential reelection, which in 2015 was nullified
   11             in a ruling by the justices referred to in sub-
   12             paragraph (B).
   13             (4) In recent months, the executive and legisla-
   14       tive branches of the Government of Honduras have
   15       taken significant steps to entrench corruption, block
   16       oversight by national prosecutors and international
   17       investigators, and shield senior officials and parlia-
   18       mentarians from criminal liability, including the fol-
   19       lowing actions:
   20                 (A) On January 19, 2020, the Government
   21             of Honduras announced the closing of the Mis-
   22             sion of Support against Corruption and Impu-
   23             nity in Honduras (MACCIH), the anti-corrup-
   24             tion mechanism established in 2015 by the Or-
   25             ganization of American States and the Govern-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 8 of 26
   ROS21245 9MP                                                S.L.C.

                                   7
    1             ment of Honduras. MACCIH brought 14 cor-
    2             ruption-related cases against dozens of high-
    3             profile criminal defendants and oversaw the cre-
    4             ation of an anti-corruption judicial circuit and
    5             special prosecutor’s unit that was disbanded fol-
    6             lowing the mission’s closure.
    7                 (B) On June 25, 2020, the Government of
    8             Honduras enacted a new penal code that re-
    9             duced   prison   terms   for    corruption-related
   10             crimes, including embezzlement, illicit enrich-
   11             ment, obstruction of justice, and fraud. The
   12             measure is retroactive, benefitting Honduran
   13             officials already convicted or facing prosecution.
   14                 (C) On October 16, 2019, the National
   15             Congress of Honduras passed a law that re-
   16             stored immunity to all parliamentarians for
   17             crimes related to legislative activities and a law
   18             that blocked the Attorney General’s office from
   19             investigating cases involving the improper use
   20             of state funds for up to 7 years.
   21             (5) These recent measures follow a longer pat-
   22       tern of congressional decrees of amnesty or immu-
   23       nity for crimes perpetrated by authorities in Hon-
   24       duras, including for those committed during the
   25       2009 coup and its aftermath, those perpetrated by
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 9 of 26
   ROS21245 9MP                                               S.L.C.

                                  8
    1       state security forces, and those involving the misuse
    2       of public funds by former and current legislators,
    3       contributing to a climate of impunity.
    4             (6) Space for civil society to operate in the Re-
    5       public of Honduras remains severely constrained,
    6       with rights activists and journalists subject to acute
    7       levels of violence, surveillance, harassment, and in-
    8       timidation. The Republic of Honduras ranks as the
    9       deadliest country in the world for human rights and
   10       environmental defenders on a per capita basis and
   11       third in the number of assassinations, with 31 de-
   12       fenders killed in 2019 and 204 defenders killed since
   13       2009.
   14             (7) The 2019 United States Department of
   15       State Country Reports on Human Rights Practices,
   16       international human rights bodies, and numerous
   17       monitoring groups have reported that the Honduran
   18       police and military commit human rights violations
   19       with impunity, including unlawful killings, torture,
   20       and the use of unnecessary force and lethal weapons
   21       against protestors and civilian bystanders. Individ-
   22       uals with documented records of human rights viola-
   23       tions and links to drug trafficking continue to serve
   24       in high-ranking positions within the Honduran police
   25       and military, and few of the alleged cases of human
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 10 of 26
    ROS21245 9MP                                               S.L.C.

                                   9
     1      rights abuses perpetrated by police and military per-
     2      sonnel are prosecuted or tried in court.
     3             (8) The Office of the United Nations High
     4      Commissioner for Human Rights and the Inter-
     5      American Commission on Human Rights have docu-
     6      mented the use of arbitrary detentions, forced dis-
     7      appearances, and specious judicial proceedings to
     8      criminalize indigenous and human rights activists,
     9      environmental defenders, journalists, opposition poli-
    10      ticians, and others, including—
    11                 (A) members of the Tocoa Municipal Com-
    12             mittee for the Defense of Common and Public
    13             Assets, who since September 2019 have been
    14             detained pending trial following their protest of
    15             an illegal mining concession affecting the
    16             Guapinol and San Pedro rivers;
    17                 (B) four Afro-indigenous Garı́funa land de-
    18             fenders, who on July 18, 2020, were abducted
    19             from their homes and reportedly forced into un-
    20             marked vehicles at gunpoint by armed men in
    21             police uniforms without a warrant and remain
    22             forcibly disappeared; and
    23                 (C) opposition lawmaker Marı́a Luisa
    24             Borjas, who on July 21, 2020, was convicted of
    25             defamation and sentenced to nearly three years
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 11 of 26
    ROS21245 9MP                                               S.L.C.

                                   10
     1             in prison for naming Ficohsa bank president
     2             Camilo Atala as an intellectual author of the
     3             2016 assassination of environmental and indige-
     4             nous rights activist Berta Cáceres.
     5             (9) The vilification and criminalization of civil
     6       society actors and human rights defenders by Hon-
     7       duran authorities has continued unabated under the
     8       cover of COVID–19 pandemic response. On March
     9       16, 2020, the Government of Honduras first notified
    10       the Organization of American States of its deroga-
    11       tion from treaty obligations under the American
    12       Convention on Human Rights and has since sus-
    13       pended nine constitutional guarantees, including the
    14       rights to freedom of assembly and expression, the
    15       latter of which was restored after international out-
    16       cry. At least 34,000 citizens have been detained for
    17       violating curfew and lockdown restrictions, and jour-
    18       nalists and human rights defenders have been im-
    19       peded in their efforts to report on and expose human
    20       rights abuses during the pandemic.
    21   SEC. 4. SENSE OF CONGRESS.

    22       It is the sense of Congress that—
    23             (1) systemic corruption, impunity, and human
    24       rights violations by national government officials,
    25       private citizens, and members of the police and mili-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 12 of 26
    ROS21245 9MP                                               S.L.C.

                                  11
     1      tary of the Republic of Honduras deplete public re-
     2      sources and fuel widespread impoverishment, citizen
     3      insecurity, and forced displacement;
     4             (2) the President should impose sanctions on
     5      President of Honduras Juan Orlando Hernández for
     6      acts of significant corruption and human rights vio-
     7      lations and determine under the Foreign Narcotics
     8      Kingpin Sanctions Regulations under part 598 of
     9      title 31, Code of Federal Regulations, whether the
    10      President of Honduras is a specially designated nar-
    11      cotics trafficker;
    12             (3) the President and Secretary of State should
    13      seek to ensure that security assistance from the
    14      United States and exports of munitions by United
    15      States entities are not complicit in human rights
    16      abuses perpetrated by the police and military of the
    17      Government of Honduras, or misused to impede
    18      peaceful protestors, human rights and environmental
    19      defenders, and others from exercising the right to
    20      freedom of expression, association, or assembly;
    21             (4) the Government of Honduras should imme-
    22      diately initiate discussions with the United Nations
    23      to negotiate the mandate for a new, independent
    24      mechanism to combat corruption and impunity with
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 13 of 26
    ROS21245 9MP                                                 S.L.C.

                                       12
     1      a mission comparable to that of MACCIH, equipped
     2      with—
     3                    (A) the authority to initiate cases, in co-
     4             ordination with the Specialized Prosecutor’s
     5             Unit      against        Networks   of   Corruption
     6             (UFERCO), against any citizen of the Republic
     7             of Honduras, irrespective of their office, rank,
     8             position, or title;
     9                    (B) the unimpeded authority to inves-
    10             tigate, including the authority to subpoena doc-
    11             uments, interview witnesses and suspects, and
    12             conduct surveillance;
    13                    (C) the ability to propose laws, constitu-
    14             tional amendments, and regulatory changes to
    15             the Attorney General’s office and other institu-
    16             tions within the justice sector that are assured
    17             expeditious consideration and debate by the Na-
    18             tional Congress; and
    19                    (D) the requirement to conduct regular
    20             and transparent consultations with a broad
    21             range of civil society members with the goal of
    22             promoting the mandate’s successful implemen-
    23             tation;
    24             (5) the Government of Honduras should con-
    25      tinue to pursue MACCIH’s ongoing anti-corruption
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 14 of 26
    ROS21245 9MP                                            S.L.C.

                                 13
     1      cases and adopt legal and institutional reforms to
     2      strengthen judicial independence and protect human
     3      rights recommended by MACCIH, the Office of the
     4      United Nations High Commissioner for Human
     5      Rights, and UFERCO;
     6             (6) the United States should support credible
     7      national and international efforts to combat corrup-
     8      tion and human rights violations in the Republic of
     9      Honduras, including UFERCO, the Office of the
    10      United Nations High Commissioner for Human
    11      Rights, and organizations working to defend human
    12      rights and expose and prevent corruption, with the
    13      necessary resources for holding private and govern-
    14      ment actors accountable under the law and sup-
    15      porting independent monitoring by a free press and
    16      civil society, provided that they demonstrate suffi-
    17      cient political autonomy and willingness to prosecute
    18      high-level cases, including against senior officials
    19      and legislators of the Republic of Honduras; and
    20             (7) the Secretary of State should develop, in
    21      consultation with a broad range of representatives of
    22      civil society and human rights organizations in Hon-
    23      duras, as appropriate, comprehensive and specific
    24      guidelines to use United States diplomacy and as-
    25      sistance to protect human rights and environmental
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 15 of 26
    ROS21245 9MP                                                S.L.C.

                                      14
     1       defenders in the Republic of Honduras from phys-
     2       ical, legal, or financial reprisals and threats, includ-
     3       ing by government, police, and military officials or
     4       their associates.
     5   SEC. 5. OFFICE OF THE UNITED NATIONS HIGH COMMIS-

     6               SIONER FOR HUMAN RIGHTS.

     7       In addition to amounts otherwise appropriated for
     8 such purposes, there is authorized to be appropriated
     9 $2,000,000 in voluntary contributions to support the work
    10 of the Office of the United Nations High Commissioner
    11 for Human Rights in Honduras to monitor and document
    12 human rights violations, issue public reports and rec-
    13 ommendations, and promote international human rights
    14 standards.
    15   SEC. 6. IMPOSITION OF SANCTIONS WITH RESPECT TO THE

    16               PRESIDENT OF HONDURAS.

    17       (a) IMPOSITION      OF   SANCTIONS.—Not later than 180
    18 days after the date of the enactment of this Act, the Presi-
    19 dent shall impose the sanctions described in subsection (b)
    20 with respect to the President of Honduras, Juan Orlando
    21 Hernández.
    22       (b) SANCTIONS DESCRIBED.—The sanctions de-
    23 scribed in this subsection are the following:
    24             (1) ASSET     BLOCKING.—The    President shall ex-
    25       ercise all of the powers granted to the President
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 16 of 26
    ROS21245 9MP                                                  S.L.C.

                                    15
     1      under the International Emergency Economic Pow-
     2      ers Act (50 U.S.C. 1701 et seq.) to the extent nec-
     3      essary to block and prohibit all transactions in prop-
     4      erty and interests in property of Juan Orlando
     5      Hernández if such property and interests in property
     6      are in the United States, come within the United
     7      States, or are or come within the possession or con-
     8      trol of a United States person.
     9             (2) INELIGIBILITY     FOR VISAS, ADMISSION, OR

    10      PAROLE.—

    11                 (A) VISAS,   ADMISSION, OR PAROLE.—Juan

    12             Orlando Hernández is—
    13                       (i) inadmissible to the United States;
    14                       (ii) ineligible to receive a visa or other
    15                 documentation to enter the United States;
    16                 and
    17                       (iii) otherwise ineligible to be admitted
    18                 or paroled into the United States or to re-
    19                 ceive any other benefit under the Immigra-
    20                 tion and Nationality Act (8 U.S.C. 1101 et
    21                 seq.).
    22                 (B) CURRENT       VISAS REVOKED.—

    23                       (i)   IN    GENERAL.—Juan        Orlando
    24                 Hernández is subject to revocation of any
    25                 visa or other entry documentation regard-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 17 of 26
    ROS21245 9MP                                              S.L.C.

                                  16
     1                 less of when the visa or other entry docu-
     2                 mentation is or was issued.
     3                     (ii) IMMEDIATE    EFFECT.—A     revoca-
     4                 tion under clause (i) shall—
     5                          (I) take effect immediately; and
     6                          (II) cancel any other valid visa or
     7                     entry documentation that is in Juan
     8                     Orlando Hernández’s possession.
     9      (c) IMPLEMENTATION; PENALTIES.—
    10             (1) IMPLEMENTATION.—The President may ex-
    11      ercise all authorities provided under sections 203
    12      and 205 of the International Emergency Economic
    13      Powers Act (50 U.S.C. 1702 and 1704) to the ex-
    14      tent necessary to carry out this section.
    15             (2) PENALTIES.—A person that violates, at-
    16      tempts to violate, conspires to violate, or causes a
    17      violation of subsection (b)(1), or any regulation, li-
    18      cense, or order issued to carry out that subsection,
    19      shall be subject to the penalties set forth in sub-
    20      sections (b) and (c) of section 206 of the Inter-
    21      national Emergency Economic Powers Act (50
    22      U.S.C. 1705) to the same extent as a person that
    23      commits an unlawful act described in subsection (a)
    24      of that section.
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 18 of 26
    ROS21245 9MP                                                  S.L.C.

                                   17
     1      (d) WAIVER.—The President may waive the applica-
     2 tion of sanctions under this section if the President deter-
     3 mines and certifies to the appropriate congressional com-
     4 mittees that such a waiver is important to the national
     5 interest of the United States.
     6      (e) EXCEPTIONS.—
     7             (1) EXCEPTION        TO   COMPLY     WITH    INTER-

     8      NATIONAL OBLIGATIONS AND FOR LAW ENFORCE-

     9      MENT      ACTIVITIES.—Sanctions         under   subsection
    10      (b)(2) shall not apply if admitting or paroling Juan
    11      Orlando Hernández into the United States is nec-
    12      essary—
    13                  (A) to permit the United States to comply
    14             with the Agreement regarding the Head-
    15             quarters of the United Nations, signed at Lake
    16             Success June 26, 1947, and entered into force
    17             November 21, 1947, between the United Na-
    18             tions and the United States, or other applicable
    19             international obligations; or
    20                  (B) to carry out or assist law enforcement
    21             activity in the United States.
    22             (2) EXCEPTION     RELATING TO THE IMPORTA-

    23      TION OF GOODS.—

    24                  (A) IN   GENERAL.—The       authorities and re-
    25             quirements to impose sanctions authorized
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 19 of 26
    ROS21245 9MP                                              S.L.C.

                                  18
     1             under this section shall not include the author-
     2             ity or a requirement to impose sanctions on the
     3             importation of goods.
     4                 (B) GOOD    DEFINED.—In     this paragraph,
     5             the term ‘‘good’’ means any article, natural or
     6             manmade substance, material, supply, or manu-
     7             factured product, including inspection and test
     8             equipment, and excluding technical data.
     9      (f) TERMINATION      OF    SANCTIONS.—The President
    10 may terminate the application of sanctions under this sec-
    11 tion if the President determines and reports to the appro-
    12 priate congressional committees not later than 15 days be-
    13 fore the termination takes effect that—
    14             (1) credible information exists that Juan Or-
    15      lando Hernández did not engage in the activity for
    16      which sanctions were imposed;
    17             (2) Juan Orlando Hernández has been pros-
    18      ecuted appropriately for the activity for which sanc-
    19      tions were imposed; or
    20             (3) Juan Orlando Hernández has credibly dem-
    21      onstrated a significant change in behavior, has paid
    22      an appropriate consequence for the activity for
    23      which sanctions were imposed, and has credibly com-
    24      mitted to not engage in an activity for which the
    25      sanctions were imposed in the future.
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 20 of 26
    ROS21245 9MP                                                S.L.C.

                                   19
     1      (g) DEFINITIONS.—In this section:
     2             (1) ADMISSION;       ADMITTED.—The     terms ‘‘ad-
     3      mission’’ and ‘‘admitted’’ have the meanings given
     4      those terms in section 101 of the Immigration and
     5      Nationality Act (8 U.S.C. 1101).
     6             (2) APPROPRIATE        CONGRESSIONAL     COMMIT-

     7      TEES.—The       term ‘‘appropriate congressional com-
     8      mittees’’ means—
     9                   (A) the Committee on Foreign Relations
    10             and the Committee on Banking, Housing, and
    11             Urban Affairs of the Senate; and
    12                   (B) the Committee on Foreign Affairs and
    13             the Committee on Financial Services of the
    14             House of Representatives.
    15             (3)   UNITED     STATES     PERSON.—The      term
    16      ‘‘United States person’’ means—
    17                   (A) an individual who is a United States
    18             citizen or an alien lawfully admitted for perma-
    19             nent residence to the United States;
    20                   (B) an entity organized under the laws of
    21             the United States or any jurisdiction within the
    22             United States, including a foreign branch of
    23             such an entity; or
    24                   (C) any person in the United States.
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 21 of 26
    ROS21245 9MP                                              S.L.C.

                                  20
     1   SEC. 7. PROHIBITION ON COMMERCIAL EXPORT OF COV-

     2               ERED DEFENSE ARTICLES AND SERVICES

     3               AND COVERED MUNITIONS ITEMS TO THE

     4               HONDURAN POLICE OR MILITARY.

     5       (a) IN GENERAL.—Not later than 30 days after the
     6 date of the enactment of this Act, the President shall pro-
     7 hibit the issuance of licenses to export covered defense ar-
     8 ticles and services and covered munitions items to the po-
     9 lice or military of the Republic of Honduras.
    10       (b) TERMINATION.—The prohibition under sub-
    11 section (a) shall terminate on the date on which the Presi-
    12 dent determines and reports to the appropriate congres-
    13 sional committees that the police or military of the Repub-
    14 lic of Honduras have not engaged in gross violations dur-
    15 ing the one-year period ending on the date of such deter-
    16 mination.
    17       (c) WAIVER.—The prohibition under subsection (a)
    18 shall not apply to the issuance of a license with respect
    19 to which the President submits to the appropriate congres-
    20 sional committees a written certification that the exports
    21 to be covered by such license are important to the national
    22 interests and foreign policy goals of the United States, in-
    23 cluding a description of the manner in which such exports
    24 will promote such interests and goals.
    25       (d) DEFINITIONS.—In this section:
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 22 of 26
    ROS21245 9MP                                              S.L.C.

                                   21
     1             (1) APPROPRIATE       CONGRESSIONAL    COMMIT-

     2      TEES.—The      term ‘‘appropriate congressional com-
     3      mittees’’ means—
     4                 (A) the Committee on Foreign Relations
     5             and the Committee on Appropriations of the
     6             Senate; and
     7                 (B) the Committee on Foreign Affairs and
     8             the Committee on Appropriations of the House
     9             of Representatives.
    10             (2) COVERED    DEFENSE ARTICLES AND SERV-

    11      ICES.—The     term ‘‘covered defense articles and serv-
    12      ices’’ means defense articles and defense services
    13      designated by the President under section 38(a)(1)
    14      of the Arms Export Control Act (22 U.S.C.
    15      2778(a)(1)).
    16             (3) COVERED     MUNITIONS ITEMS.—The       term
    17      ‘‘covered munitions items’’ means tear gas, pepper
    18      spray, rubber bullets, foam rounds, bean bag rounds,
    19      pepper balls, water cannons, handcuffs, shackles,
    20      stun guns, tasers, semi-automatic firearms, and
    21      their associated munitions not included in the defini-
    22      tion under paragraph (2).
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 23 of 26
    ROS21245 9MP                                               S.L.C.

                                    22
     1   SEC. 8. SUSPENSION AND RESTRICTIONS OF SECURITY AS-

     2                 SISTANCE EXTENDED TO THE REPUBLIC OF

     3                 HONDURAS UNLESS CERTAIN CONDITIONS

     4                 ARE MET.

     5       (a) SUSPENSION    OF   SECURITY ASSISTANCE.—No as-
     6 sistance may be made available for the police or military
     7 of the Republic of Honduras, including assistance for
     8 equipment and training.
     9       (b) LOANS FROM MULTILATERAL DEVELOPMENT
    10 BANKS       AND THE   UNITED STATES INTERNATIONAL DE-
    11   VELOPMENT     FINANCE CORPORATION.—The Secretary of
    12 the Treasury shall—
    13              (1) instruct United States representatives at
    14       multilateral development banks to use their voice
    15       and vote to oppose any loans for the police or mili-
    16       tary of the Republic of Honduras; and
    17              (2) instruct the United States Executive Direc-
    18       tor of each international financial institution and the
    19       Chief Executive Officer of the United States Inter-
    20       national Development Finance Corporation to pro-
    21       mote human rights due diligence and risk manage-
    22       ment in connection with any loan, grant, policy, or
    23       strategy related to the Republic of Honduras, in ac-
    24       cordance with the criteria specified in subsection
    25       7029(d) of the Department of State, Foreign Oper-
    26       ations, and Related Programs Appropriations Act,
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 24 of 26
    ROS21245 9MP                                               S.L.C.

                                   23
     1      2020 (division G of Public Law 116–94; 133 Stat.
     2      2863) and accompanying report.
     3      (c) CONDITIONS       FOR    LIFTING SUSPENSIONS    AND

     4 RESTRICTIONS.—The provisions of this section shall ter-
     5 minate on the date on which the Secretary of State deter-
     6 mines and reports to the Committees on Foreign Relations
     7 and Appropriations of the Senate and the Committees on
     8 Foreign Affairs and Appropriations of the House of Rep-
     9 resentatives that the Government of Honduras has—
    10             (1) pursued all legal avenues to bring to trial
    11      and obtain a verdict of all those who ordered, carried
    12      out, and covered up—
    13                  (A) the March 2, 2016, murder of Berta
    14             Cáceres;
    15                  (B) the killings of over 100 small-farmer
    16             activists in the Aguán Valley;
    17                  (C) the killings of 22 people and forced
    18             disappearance of 1 person by state security
    19             forces in the context of the 2017 post-electoral
    20             crisis;
    21                  (D) the killings of at least 6 people by
    22             state security forces in the context of anti-gov-
    23             ernment demonstrations between March and
    24             July of 2019;
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 25 of 26
    ROS21245 9MP                                              S.L.C.

                                     24
     1                  (E) the killings of at least 21 journalists
     2             and media workers between October 2016 and
     3             July 2020;
     4                  (F) the July 18, 2020, forced disappear-
     5             ances of 4 Garı́funa community leaders from
     6             Triunfo de la Cruz; and
     7                  (G) the December 26, 2020, killing of in-
     8             digenous Lenca leader and environmental activ-
     9             ist Félix Vásquez at his home in La Paz, and
    10             the December 29, 2020, killing of indigenous
    11             Tolupan leader and environmental activist Adan
    12             Mejı́a in Yoro;
    13             (2) investigated and successfully prosecuted
    14      members of military and police forces who are
    15      credibly found to have violated human rights and en-
    16      sured that the military and police cooperated in such
    17      cases, and that such violations have ceased;
    18             (3) withdrawn the military from domestic polic-
    19      ing and ensured that all domestic police functions
    20      are separated from the command and control of the
    21      Armed Forces of Honduras and are instead directly
    22      responsible to civilian authority;
    23             (4) established that it protects effectively the
    24      rights of trade unionists, journalists, small farmers,
    25      human rights and environmental defenders, indige-
Case 1:15-cr-00379-PKC Document 269-10 Filed 03/16/21 Page 26 of 26
    ROS21245 9MP                                                S.L.C.

                                   25
     1       nous and Afro-indigenous community members and
     2       rights activists, women’s and LGBTQI rights activ-
     3       ists, critics of the government, and other members of
     4       civil society to operate without interference or re-
     5       pression; and
     6             (5) taken effective steps to establish the rule of
     7       law and to guarantee a judicial system that is capa-
     8       ble of investigating, prosecuting, and bringing to jus-
     9       tice members of the police and military who have
    10       committed human rights abuses.
    11   SEC. 9. SUNSET.

    12       This Act shall terminate on the date that is 5 years
    13 after the date of the enactment of this Act.
